             Case 2:19-cr-00203-RSM Document 277 Filed 06/10/20 Page 1 of 2




 1                                                      The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                    NO. CR19-203 RSM
11                            Plaintiff
                                                      ORDER TO SEAL
12
13                       v.
14      KARISSA JEAN MASON,
15
                              Defendant.
16
17         Having read the Government’s Motion to Seal and because of the sensitive
18 information contained within the Government’s Exhibit A to Opposition to Motion to
19 Reopen Detention Order;
20 //
21 //
22 //
23
24
25
26
27
28                                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE
     Order to Seal                                                                5220
     U.S. v. Mason, CR19-203 RSM - 1                                  SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:19-cr-00203-RSM Document 277 Filed 06/10/20 Page 2 of 2




 1         It is hereby ORDERED that the Government’s Exhibit A to Opposition to Motion
 2 to Reopen Detention Order shall remain sealed.
 3
 4
 5         DATED this 10th day of June, 2020.
 6
 7
 8
 9
10
11
                                           A
                                           RICARDO S. MARTINEZ
                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17 Presented by:
18
   S/ C. Andrew Colasurdo
19 C. ANDREW COLASURDO
20 Assistant United States Attorney
21
22
23
24
25
26
27
28                                                                 UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE
     Order to Seal                                                              5220
     U.S. v. Mason, CR19-203 RSM - 2                                SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
